RECEIVED

JUL 18 2019 UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
wes Jaw ouster Gru A ALEXANDRIA DIVISION
ANTONIO JOSEPH CIVIL ACTION NO. 1:19-CV-149-P
MCKENDALL,
Plaintiff
VERSUS JUDGE DRELL
WARDEN DEVILLE, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objection filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint and Amended Complaints (Docs. 1, 10,
17) are hereby DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C. §§
1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas. gt
L DONE AND SIGNED at Alexandria, Louisiana, this f@ day of

oY 2019.

Se oo ara <>
DEE D. DRELL
UNITED STATES DISTRICT JUDGE
